Case: 19-50482      Document: 00515435891         Page: 1    Date Filed: 06/01/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50482                             June 1, 2020
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PHILLIP SCHUESSLER, also known as Philip Martin Schuessler,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:17-CR-697-1


Before CLEMENT, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Phillip Schuessler has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Schuessler has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50482    Document: 00515435891     Page: 2   Date Filed: 06/01/2020


                                 No. 19-50482

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      The judgment is REFORMED to provide for a concurrent five-year term
of supervised release as to count two, as the district court imposed in its oral
pronouncement. See United States v. Hernandez-Guevara, 162 F.3d 863, 877-
78 (5th Cir. 1998); United States v. Mireles, 471 F.3d 551, 557-58 (5th Cir.
2006).




                                       2